DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes that independent Claim 1 recites hydrating raw pulses comprising cooking to produce hydrated pulses and that independent Claim 20 does not specify cooking to produce hydrated pulses and broadly recites hydrating raw pulses to produce hydrated pulses.  Independent Claim 20 is generic to encompass an embodiment wherein the hydrated pulses are obtained via cooking and also encompasses an embodiment wherein the hydrated pulses are not obtained by cooking.  Since Claim 1 requires hydrating the raw pulses by cooking to produce hydrated pulses, the cooking embodiment has been examined on the merits.  It is noted that if any of the elected process claims are amended to specify the lack of cooking, any process claims specifying the lack of cooking would be withdrawn via Election via Original Presentation since the cooking and lack of cooking embodiments are not obvious variants of one another.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the crispy pulses” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a crispy texture” in line 5.  The term “crispy” is a relative term which renders the claim indefinite. The term “crispy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unknown what properties the pulses must have to read on the claimed “crispy” term.
Claim 2 recites the limitation “a predetermined soaked moisture content” in line 2.  It is unclear if this is the same moisture content as “a predetermined hydrated moisture content” recited in Claim 1, lines 3-4 or to entirely different moisture contents.
Claim 14 recites the limitation “wherein a plurality of starch granules in the hydrated pulse are still substantially interconnected while exhibiting swelling and some separation at the end of the hydrating to provide the predetermined hydrated texture” in lines 1-3.  This limitation recites the properties of starch granules in the hydrated pulse.  It is unclear what steps are required to read on the claimed properties.
Claim 15 recites the limitation “wherein an overall shape of the crispy pulse is substantially similar to an overall shape of the raw pulse” in lines 1-2.  The term “substantially similar” is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites the limitation “wherein the crisping comprises popping the hydrated pulses such that the crispy pulses have a popped shape similar to an overall shape of the raw pulses” in lines 1-2.  The term “substantially similar” is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 recites the limitation “a low sugar binder solution” in line 2.  The term “low sugar” is a relative term which renders the claim indefinite. The term “low sugar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Clarification is required.
Claims 3-13 and 17 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sterner et al. US 6,090,433 (cited on Information Disclosure Statement filed August 10, 2018).
Regarding Claim 1, Sterner et al. discloses a process of producing crispy pulses comprising hydrating a plurality of raw pulses (whole black eye beans) (‘433, Column 5, lines 50-59) comprising cooking to produce hydrated pulses having a predetermined hydrated texture and a predetermined hydrated moisture content (‘433, Column 1, lines 55-67) (‘433, Column 3, lines 56-62), and crisping the hydrated pulses to produce the crispy pulses having a crispy texture and a predetermined final moisture content (‘433, Column 4, lines 43-48).
Regarding Claim 2, Sterner et al. discloses soaking the raw pulses to produce soaked pulses having a predetermined soaked moisture content and wherein the 
Regarding Claim 3, Sterner et al. discloses the predetermined soaked moisture content being in the range of approximately 50% (‘433, Column 55-67), which falls within the claimed predetermined soaked moisture content of about 50% to about 60% by weight.  When, as by a recitation of ranges or otherwise, a claim overs several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).  In the present instance, Sterner et al. teaches a specific example of approximately 50% that is encompassed by the lower bound the claimed predetermined soaked moisture content of about 50%.
Regarding Claim 4, Sterner et al. discloses the predetermined hydrated moisture content containing 55% moisture (‘433, Column 6, lines 9-15), which falls within the claimed predetermined hydrated moisture content range of about 55% to about 70% by weight.  When, as by a recitation of ranges or otherwise, a claim overs several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering,
Regarding Claim 5, Sterner et al. discloses the cooking occurring at atmospheric pressure (‘433, Column 2, lines 5-13) (‘433, Column 4, lines 23-30).
Regarding Claim 6, Sterner et al. discloses the cooking occurring in a pressure cooker (pressurized live steam environment at a pressure of 5 psig or more (‘433, Column 2, lines 5-17).  It is noted that the pressure of the pressure cooker is not specified and therefore any pressure above atmospheric pressure wherein cooking is performed broadly reads on the claimed pressure cooker.
Regarding Claim 7, Sterner et al. discloses the hydrated pulses being drained prior to drying the hydrated pulses (‘433, Column 6, lines 1-15).
Regarding Claim 8, Examiner notes that applicant defines the term “quick cooling” as “reducing the temperature of a cooking pulse with a cooling fluid to quickly stop the cooking process (Specification, Paragraph [0023]).  Sterner et al. discloses a chilling process being performed by submerging legumes in cold water to halt the cooking of the legumes (‘433, Column 2, lines 18-42), which reads on the claimed quick cooling the hydrated pulses in a cooling fluid (water).  The cooling step (chilling 30) occurs prior to drying (dehydrating 40) the hydrated pulses (‘433, Column 3, lines 49-55).
Regarding Claim 9, Sterner et al. discloses the crisping (dehydration process) including drying (dehydration process) in a dryer (drying bed 42) (‘433, Column 5, lines 8-14).
Regarding Claim 10, Sterner et al. discloses the crisping comprising drying in a crisping device with variable humidity control (‘433, Column 2, lines 43-51).
Regarding Claim 11, Sterner et al. discloses the predetermined final moisture content being between 6-8% (‘433, Column 3, lines 1-6), which falls within the claimed range of about 8% or less by weight.  When, as by a recitation of ranges or otherwise, a claim overs several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).  In the present instance, Sterner et al. teaches a specific example of between 6-8% that is encompassed by the lower bound of the claimed predetermined final moisture content of about 8% or less by weight.
Regarding Claim 13, Sterner et al. discloses the raw pulse being a black bean (whole black eye beans) (‘433, Column 5, lines 50-54) (‘433, Column 6, lines 1-8).
Regarding Claim 15, Sterner et al. discloses an overall shape of the crispy pulse being substantially similar to an overall shape of the raw pulse (‘433, Column 1, lines 39-45).
Regarding Claim 17, Sterner et al. discloses applying a seasoning to the crispy pulses (‘433, Column 3, lines 7-14) (‘433, Column 5, lines 36-42).
Regarding Claim 20, Sterner et al. discloses a process of producing crispy pulses comprising hydrating a plurality of raw pulses (whole black eye beans) (‘433, Column 5, lines 50-59) to produce hydrated pulses having a predetermined hydrated texture and a predetermined hydrated moisture content (‘433, Column 1, lines 55-67) (‘433, Column 3, lines 56-62) and crisping the hydrated pulses to produce the crispy pulses having a crispy texture and a predetermined final moisture content (‘433, Column 4, lines 43-48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sterner et al. US 6,090,433 (cited on Information Disclosure Statement filed August 10, 2018).
Regarding Claim 12, Sterner et al. is silent regarding the crispy pulses having a crispy pulse density less than 70% of a raw pulse density of the raw pulses.  However, applicant discloses several exemplary relative density ranges and that in some In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sterner et al. US 6,090,433 (cited on Information Disclosure Statement filed August 10, 2018) as applied to claim 1 above in view of Moore et al. US 2012/0156352 (cited on Information Disclosure Statement filed October 19, 2018).
Regarding Claim 12, Sterner et al. is silent regarding the crispy pulses having a crispy pulse density less than 70% of a raw pulse density of the raw pulses.
Moore et al. discloses pulses having a bulk density that is an indicator of grain porosity showing the grains or pulses have swollen without gaining weight wherein the porosity of the grains are controlled and the bulk density is reduced to an optimal level for increased hydration while maintaining texture and appearance of the original pulses (‘352, Paragraph [0022]) wherein highly puffed products have a bulk density reduction of 50-75% (‘352, Paragraph [0025]).  The disclosure of highly puffed products having a bulk density reduction of 50-75% reads on the claimed crispy pulse (highly 
Both Sterner et al. and Moore et al. are directed towards the same field of endeavor of cooked pulses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of the crispy pulse of Sterner et al. and cook the crispy pulses such that the crispy pulse density is less than 70% of a raw pulse density of the raw pulses (25-50%) as taught by Moore et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore, applicant discloses several exemplary relative density ranges and that in some embodiments the relative density of the raw to crispy pulse may be greater or lower (Specification, Paragraph [0056]).  Applicant indicates that the particular relative density range of the raw to crispy pulse can be higher or lower and can take on any variety of relative density ranges.  Differences in the crispy pulse density relative to the raw pulse density will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such crispy pulse density relative to the raw pulse density is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller,.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sterner et al. US 6,090,433 (cited on Information Disclosure Statement filed August 10, 2018) as applied to claim 1 above in view of Rose et al. US 6,602,534.
Regarding Claim 14, Sterner et al. is silent regarding a plurality of starch granules in the hydrated pulse being still substantially interconnected while exhibiting swelling and some separation at the end of the hydrating to provide the predetermined hydrated texture.
Rose et al. discloses a plurality of starch granules (‘534, Column 16, lines 6-21) in a hydrated pulse (legume) (‘534, Column 2, lines 17-23) being still substantially interconnected while exhibiting swelling (‘534, Column 16, lines 6-13).  Some separation at the end of hydrating would naturally happen due to the swelling.  It is noted that “the predetermined hydrated texture” is not specified and that any hydration level of the pulse reads on the predetermined hydrated texture.
Both Sterner et al. and Rose et al. are directed towards the same field of endeavor of methods of legume based food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Sterner et al. and construct the plurality of granules in the hydrated pulse being substantially interconnected while exhibiting swelling and some separation at the end of the hydrating since Rose et al. teaches that it was known in the legume art that hydrated pulses in the form of a legume are substantially interconnected while exhibiting swelling.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sterner et al. US 6,090,433 (cited on Information Disclosure Statement filed August 10, 2018) as applied to claim 1 above in view of Moore et al. US 2010/0285196 (cited on Information Disclosure Statement filed October 19, 2018).
Regarding Claim 16, Sterner et al. discloses the crispy pulses having a shape similar to an overall shape of the raw pulses (‘433, Column 1, lines 39-45).
Sterner et al. is silent regarding popping the hydrated pulses such that the crispy pulses have a popped shape.
Moore et al. discloses a method of making a legume based food product (‘196, Paragraph [0006]) by popping or expanding the legume (‘196, Paragraph [0015]).
Both Sterner et al. and Moore et al. are directed towards the same field of endeavor of methods of making legume based food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Sterner et al. and pop the hydrated pulses such that the crispy pulses have a popped shape since Moore et al. teaches that popping legume based foods was known in the legume art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sterner et al. US 6,090,433 (cited on Information Disclosure Statement filed August 10, 2018) as applied to claim 1 above in view of Border et al. US 2006/0153965.
Regarding Claim 18, Sterner et al. discloses forming a snack crisp (‘433, Column 2, lines 5-17) comprising the crispy pulses (‘433, Column 2, lines 5-17) by cooking the snack crisp wherein the precise cooking methods utilized depends on the particular legume utilized (‘433, Column 7, lines 4-10).
Sterner et al. is silent regarding the snack crisp comprising a low sugar binder solution and the method of cooking the snack crisp to be baking the snack crisp.
Border et al. discloses a method of making snack foods which incorporate legumes and pulse products (‘965, Paragraph [0029]) wherein the snack crisp comprises a batter formed by blending a dehydrated legume powder that is mixed with an aqueous solution and subjected to baking (‘965, Paragraph [0060]) wherein the food ingredients comprises an egg protein (‘965, Paragraph [0062]).  Applicant discloses the low sugar binder including an egg based protein (Specification, Paragraph [0066]).  The disclosure of the aqueous solution comprising an egg protein in Border et al. reads on the claimed low sugar binder solution.
Both Sterner et al. and Border et al. are directed towards the same field of endeavor of methods of forming a snack crisp made from pulse products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Sterner et al. and incorporate a low sugar binder solution to form the snack crisp since Border et al. teaches that it was known in the pulse food art to utilize a low sugar binder solution in making a snack crisp.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Sterner et al. and bake the snack crisp since Border et al. teaches that it was known and conventional to form a crispy pulse using baking methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waterson et al. US 2018/0242629 discloses a snack product coated with layers of a sugar solution (‘629, Paragraph [0003]) for a pulse having a protein fortified coating 
Stubbs et al. US 2002/0187242 discloses starch granules used to prepare food wherein the starch granules are modified to change the chemical structure of the starch molecule and that it is known that unmodified starch granules tend to swell and rupture relatively easy (‘242, Paragraph [0009]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ERICSON M LACHICA/Examiner, Art Unit 1792